Title: To James Madison from William Jarvis, 7 February 1803 (Abstract)
From: Jarvis, William
To: Madison, James


7 February 1803, Lisbon. “I have just time to communicate the inclosed which I this moment Rec’d.”
 

   
   RC and enclosure (DNA: RG 59, CD, Lisbon, vol. 2). 1 p. Docketed by Wagner. For enclosure, see n. 1.



   
   Jarvis enclosed a copy of a 7 Feb. 1803 letter from Almeida (1 p.; in Portuguese, with translation; printed in the National Intelligencer, 21 Mar. 1803) stating that after reviewing Jarvis’s last note the prince regent had decided to allow the importation of American flour.



   
   A full transcription of this document has been added to the digital edition.

